                 Case 3:16-bk-03913-JAF               Doc 119        Filed 06/21/21     Page 1 of 1

[Dodaufee] [District Order Dismissing Appeal for Unpaid Filing Fee − Bankruptcy]



                                                    ORDERED.
           Dated: June 21, 2021




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                         JACKSONVILLE DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                         Case No. 3:16−bk−03913−JAF
                                                                               Chapter 7

Lilly Josephine Real
fka Lilliana Maria Real




________Debtor*________/


                  ORDER DISMISSING APPEAL FOR FAILURE TO PAY FILING FEE

    THIS CASE came on for consideration of the Notice of Appeal filed by Frank Polo ("Appellant") Doc. No.
98. On May 26, 2021, the Court entered an Order Directing Immediate Payment of Filing Fee. Appellant has
failed to pay the filing fee as directed.

   Accordingly, it is

   ORDERED that this appeal is dismissed.



The Clerk's office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
